MEMORANDUM **
Federal prisoner Brian D. Carter appeals pro se the district court’s summary judgment for the United States in his Federal Tort Claims Act (“FTCA”) action alleging negligence, medical malpractice, and deliberate indifference arising from the diagnosis and treatment of an arterial venous malformation. We have jurisdiction under 28 U.S.C. § 1291. We review *465summary judgment de novo, see Winter v. United States, 244 F.3d 1088, 1090 (9th Cir.2001), and we affirm.
The district court correctly determined that Carter’s FTCA claims were untimely because he failed to file them with the Bureau of Prisons within two years of accrual. See 28 U.S.C. § 2401(b); Outman v. United States, 890 F.2d 1050, 1052 (9th Cir.1989).
Carter’s contention that his claims are governed by the six-year statute of limitations contained in 28 U.S.C. § 2401(a) fails, because that statutory provision does not govern FTCA claims. See United States v. Glenn, 231 F.2d 884, 886 (9th Cir.), cert. denied, 352 U.S. 926, 77 S.Ct. 223, 1 L.Ed.2d 161 (1956).
The district court correctly determined that the period for fifing Carter’s claims was not tolled under a theory of continuing injury or due to mental incapacity, because Carter had knowledge of his injury and the party responsible well in advance of his proposed accrual date. See Outman, 890 F.2d at 1053.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.